DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/22 has been entered.

 Response to Arguments
Applicant’s arguments, see pages 4-8, filed 6/29/22, with respect to Cimini, Yang, Srinivas and Angelini have been fully considered and are persuasive.  The rejection of Claims 1-4 has been withdrawn. Claims 5-8 are rejected below.

Examiner’s Interview
	In an effort towards compact prosecution, a telephone call was place to the number on-file for the attorney of-record (based on the number provided in the last response), but the number does not appear to be a functional number and has no voicemail.  Applicant is advised to update this information with the U.S.P.T.O.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  Claim 1 describes pore characteristics of the catalyst as “bimodal” (for example in Claim 1, line 12, 14, 17). However, Claim 1 describes 3 different pore ranges:
Claim 1, lines 12-13 describes that less than 6% of the pores have a pore 			diameter of greater than 10,000 Angstroms,
Claim 1, lines 14-16 describes 15-60% of the pores have a size from 50-150   	Angstroms,
Finally, Claim 1 lines 17-19 describe that 10-50% of the pores have a size of 1,000 	to 10,000 Angstroms. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 5, line 7-8 “regardless of its actual form” is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cimini (US Pat.: 5609845) and in view of Yang (US Pub.: 2009/0098032) and in view of Srinivas (US Pub.: 2003/0194366) and further in view of Angelini (US Pub.: 2014/0134096).
Cimini describes a catalyst used in processing H2S and CO (title).  The process can be used to dissociate H2S to H2 (abstract) or alternatively for use in a Claus reaction (col. 9, lines 34-40).  The catalyst can include cobalt molybdate (col. 7, line 25) on a support, such as alumina (col. 7, line 33) to produce CoMoO4/alumina (col. 11, line 36 in Example 5).  The product is dried, pulverized and then calcinated (example 5).  
As to the amounts, Cimini does not specifically state the amount of Co and Mo used in the catalyst material. 
As to the gamma alumina precursor being pseudo-bohemite, Yang teaches that alumina precursors in hydrated form include pseudo-boehmite or boehmite and that heat transforms the alumina precursor into active alumina, such as gamma alumina (para. 30).
	Although Cimini describes obtaining gamma alumina from a commercial source (col. 8, lines 63-65), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ pseudo-boehmite as the gamma-alumina precursor, as taught by Yang for use in the manufacturing the gamma-alumina of Cimini because use of pseudo-boehmite as a gamma-alumina precursor is known to be an effective means of obtaining gamma-alumina. 
	As to comilling and agglomeration feature, Cimini teaches pulverizing the entire catalyst compound but does not describe co-milling and then agglomerating the catalyst particles.
	As to the co-milling and agglomeration features, Srinivas teaches a catalyst for oxidizing H2S to SO2 and Sulfur (title).  The catalyst composition can include Co, Mo (para. 40, 93) and a metal oxide, such as alumina (para. 40, 89, 90, 91).   
	The catalyst is a mixed powder that is ball milled in order to obtain a desired size range (para. 0163).  These granules are then formed into a desired shape, which can be extruded or made into granular form (para. 0164, 0166).  The granular form can be considered agglomeration.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ball mill the entire composition (thereby co-mulling the components) and then shape the catalyst particles into granular form, as taught by Srinivas because ball milling is known to generate a Claus catalyst of a desired size and granulating is a known means to form the catalyst into the desired shape for use in reducing pollutant gases. 
	As to the amounts of Co and Mo in the catalyst material, Srinivas explains that the amount of Mo in oxide form may be from 1-25 % (para. 91) and oxides of cobalt can be from 0.1 to 10 wt % (para. 91) and the balance being an inorganic support, such as alumina (para. 91, 92). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ oxides or Mo in an amount of 1-25 wt % and oxides of cobalt from 0.1 to 10 wt% with alumina, as taught by Srinivas for use with the H2S decontamination catalyst of Cimini because cobalt oxides and molybdenum oxides added to the H2S decomposition catalyst in this amount in combination with alumina are known amounts that effectively reduce H2S in an exhaust gas stream to reduce this pollutant. 
As to gas stream entering the reaction zone containing one of the sulfur compounds listed in the claim (COS, CS2, SO3 or Sx), Angelini describes a process for the production of hydrogen from a H2S-containig gas stream (abstract) using a catalyst (abstract).  The catalyst may be made up of Co, Mo (para 34) and be supported on a support, such as alumina (para. 34).  The gas stream contains COS and CS2 in a total amount of 0.04 % (see table 1, column under COS plant).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the catalyst of Cimini, Yang, Srinivas and Angelini for the isolation of hydrogen from a hydrogen sulfide gas stream that contains H2S and COS and CS2 in an amount of 0.04%, as taught by Angelini because an exhaust stream with CS2 and COS in these concentrations are known to be effective in isolating hydrogen from a H2S for pollutant reduction.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cimini, Yang and Srinivas and Angelini as applied to claim 5 above, and further in view of Simpson (US Pat.: 4097413).
Simpson describes a cobalt-molybdenum alumina catalyst (abstract) used to treat sulfur-containing exhaust (abstract).  The reference explains that to develop maximum activity in the catalyst, it is desired to explore an avenue of increasing the content of active metals in the catalyst (col. 1, lines 21-24).  One of these way for incorporating more molybdenum in the catalyst is by first comulling the reaction solution containing a molybdenum precursor with an alumina precursor, such as boehmite and then comulling this combination with a cobalt precursor (col. 2, lines 15-20).  The combination is then dried and calcinated (col. 2, lines 17-19).  The reference explains that when this method is used, the content of molybdenum used is higher (col. 2, lines 20-23).  The solution that these are mulled in is water (col. 2, lines 15-17) in both metal-containing solutions (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comull the catalyst components in a water-based solution, as taught by Simpson for use with the catalyst of Cimini, Yang and Srinivas and Angelini because co-mulling the catalyst components in aqueous solution is known to increase the molybdenum content in the catalyst composition.

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cimini, Yang, Srinivas and Simpson and Angelini as applied to claim 6 above, and further in view of Klein (US Pat.: 8969242) and in view of Radlowski (US Pub.: 2009/0298677).
Cimini, Yang, Srinivas, Simpson and Angelini describe mixing a first and a second aqueous solution with pseduoboehmite and then comulling the mixtures with pseudoboehmite (see rejection above).
The references do not describe the other features of the claim.  
Klein describes a means for preparing alumina carrier (col. 8, lines 55-60) and describes that it is made by taking alumina powder (col. 9, line 14) and commingling it in water (col. 9, lines 15-16), followed by adding an acid (col. 9, lines 16-18), such as nitric acid (col. 9, line 22).  The mixture is molded into the consistency of dough or a wet mix (col. 9, lines 15-16).
As to the other process steps, Klein refers to the prior art reference: Lussier (US Pat.: 6403526) as an example of how to manufacture the alumina support (col. 8, lines 65-67).  In Lussier, the reference explains that use of acid in the boehmite slurry is so that N2O may be removed (col. 20, lines 48-55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the alumina precursor of Cimini, Yang and Srinivas and Simpson And Angelini with water and nitric acid to make the catalyst into a dough, as taught by Klein and cited by Lussier because these references explains that this process removes unwanted alkali from the mixture. 
	As to the loss of ignition feature, Radlowski explains that it is known that metals such as molybdenum are active in catalyzing a wide variety of reactions (para. 4).  It is also known in the field that metals such as cobalt results in enhanced catalytic activity (para. 5) and therefore the combination of these two together and then supported on an inorganic oxide are well known (para. 8, 9).  The support used can be gamma alumina (para. 38).  
	As to the manufacturing step, Radlowski explains that uncalcined pseduoboehmite alumina powder, mixed with water and nitric acid, followed by mixing the support with the catalytic components, followed by drying and then calcinating is used (para. 20).    
Radlowski explains that one criterion for establishing a suitable catalyst has been to measure the weight percent loss on ignition of the catalyst (para. 51).  
LOI is a measure of the total volatiles present in the sample, essentially water and the organic chelating agent (para. 51). The LOI test is conducted by subjecting a sample to an oxygen-containing atmosphere for 1 hour at 1020.degree. F. (548.9.degree. C.), thereby oxidizing or igniting the organic matter and driving off all residual moisture in the catalyst (para. 51).  The desired LOI value following heating and compared to the wet catalyst soon after preparation is typically about 50% lower; preferably about 56% lower; more preferably about 60% lower; still more preferably about 65% lower; for example, about 65% to about 70% lower or more (para. 51).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the pseudo-boehmite-containing catalyst of Cimini, Yang and Srinivas and Simpson and Angelini to have a loss of ignition level of 70% to 50%, as taught by Radlowski because Radlowski explains that this is a known criterion for establishing a suitable catalyst.

As to Claim 8, Cimini explains that the cobalt precursor is cobalt nitrate (col. 11, line 18) and the molybdenum precursor can be can be ammonium molybdate (col. 11, line 39).  

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, or the Claim Objection(s) set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: Cimini (US Pat.: 5609845) describes the catalyst composition of Claim 1 but does not describe the pore features of Claim 1.  Yang (US Pub.: 2009/0098032) describe the alumina features only.  Srinivas (US Pub.: 2003/0194366) describe the catalyst but not the pore features of Claim 1.  Angelini (US Pub.: 20140134096) describes the catalyst composition but not the pore features of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
August 25, 2022